This case arises out of a fire in a building owned by the corporate defendant and managed by defendant Rios, who previously owned the building. The fire, which caused the deaths of two firefighters and serious injuries to four more, started in apartment 3-1 and spread to apartment 4-L.
Although the fire was caused by illegal and unsafe electrical installations made by the tenant in apartment 3-1, the People’s theory at trial was that the deaths and injuries were caused by an illegal and unsafe partition created by a different tenant in apartment 4-L. Therefore, regardless of Rios’s knowledge or lack of knowledge of the electrical conditions in apartment 3-1, under the circumstances of the case the People were required to prove that Rios (and, through him, the corporate defendant) knew about the partition in apartment 4-L and failed to remove it. The People proceeded under a theory of actual knowledge of the unsafe conditions, rather than failure to ascertain them.
In setting aside the verdict, the court correctly concluded (26 Misc 3d 1225[A], 2010 NY Slip Op 50256[U], *11-15 [2010]) that there was no evidence that Rios knew of the partition in apartment 4-L. The inferences upon which the People rely are impermissibly speculative. Furthermore, the People called the building’s superintendent, who testified that he knew about the *917partition in apartment 4-L but never told Rios about it. Even if the jury discredited that testimony, such disbelief would not supply affirmative proof of the contrary proposition. Although “[j]ury verdicts are not to be set aside lightly, . . . they are not sacrosanct,” and “we cannot. . . permit a jury verdict to stand based upon speculation and conjecture” (People v Marin, 102 AD2d 14, 33 [1984], affd 65 NY2d 741 [1985]). Concur — Saxe, J.E, Friedman, Acosta, DeGrasse and Abdus-Salaam, JJ. [Prior Case History: 26 Misc 3d 1225(A), 2010 NY Slip Op 50256(U).]